Citation Nr: 0009556	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-17 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for diabetes mellitus as 
secondary to exposure to ionizing radiation.

Entitlement to service connection for hypertension as 
secondary to exposure to ionizing radiation.

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from October 1956 to October 
1959.

This appeal arose from an October 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, denying the veteran's request to reopen 
his claims for service connection for diabetes mellitus, 
hypertension and a low back disability.

The Board of Veterans' Appeals (Board), in a January 1999 
remand, concluded that the veteran's claims should be 
reopened and reviewed on a de novo basis.  The veteran's case 
was returned to the Board in December 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that diabetes mellitus, hypertension and a low back 
disability are related to the veteran's period of active 
military service.


CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
diabetes mellitus, hypertension and a low back disability 
have not been presented.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that on examination in 
October 1956 for entry into service the veteran's endocrine 
system and spine were found to be normal.  His blood pressure 
was 138/70.  Service clinical records do not show that the 
veteran was treated for low back problems, hypertension or 
diabetes mellitus.  On examination in October 1959 for 
separation from service, the veteran's endocrine system and 
spine were again found to be normal.  His blood pressure was 
114/78.

At the time of a February 1986 VA medical examination, the 
veteran complained of intermittent, non-radiating lumbosacral 
pain.  He reported that he had been diagnosed with diabetes 
mellitus after episodes of polydipsia and polyuria and that 
he was taking medication for hypertension.  The diagnoses 
following the examination included lumbosacral 
strain/arthritis, symptomatic, mild; diabetes mellitus, 
symptomatic; and hypertension, controlled.  The examiner did 
not proffer an opinion as to whether any of the disabilities 
were related to service.

Documents received from the veteran in November 1995 included 
a May 1993 report of an orthopedic examination conducted by 
W. S. Dandridge, M.D.  It was noted that the veteran reported 
that he had had arthritis in his entire back and lower 
extremities for many years.  Following examination, no 
diagnosis referable to the veteran's low back was made.  

VA hospital records reflect that the veteran was admitted for 
treatment of left leg cellulitis in May 1996.  On X-ray 
examination during his hospitalization an impression of 
degenerative disc disease at L3-L4 was made.  VA outpatient 
treatment records show that he was seen for hypertension and 
diabetes in October and November 1996 and in February 1997.  
There was no reference in these records as to whether any of 
the disabilities were related to service.

In April 1998 a September 1981 Defense Nuclear Agency (DNA) 
Fact Sheet was received.  This included a review of the 
history of the PLUMBBOB series of nuclear detonations, 
including the HOOD shot.  It was reported that the residual 
radiation greater than 1 R/h at the time of the first survey 
following the July 5, 1957, detonation was confined to a 
circular area 1,000 meters from ground zero.  The postshot 
troop maneuver involved a coordinated air-ground assault by a 
reinforced Marine battalion against a military objective.  
After observing the shot, the Marines were transported by 
helicopter to landing zones near the attack objective.  More 
than six hours after the shot, some of the troops viewed an 
equipment display area, located from 240 to 2,170 meters from 
ground zero.

An August 1990 DNA Verification Questionnaire reflects that 
the veteran was at the nuclear test site in 1957 and wore a 
dosimeter.  In a November 1998 report, the Defense Threat 
Reduction Agency issued to the veteran an updated NTPR Dose 
Summary Information report.  They reported that the 
reconstructed external dose that the veteran would have 
received was 0.64 rem gamma, that the rounded value of this 
dose was .7 rem gamma and that the total dose had an 
uncertainty range (upper bound) of .9 rem gamma.

Copies of several newspaper articles addressing radioactive 
fallout were received in December 1998.

Analysis

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Moreover, 
when aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Before the Board may address the merits of the veteran's 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the veteran has not presented a well-grounded claim in any 
instance, his appeal must fail as to that issue.  If the 
claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, three discrete 
types of evidence must be present in order for a veteran's 
claim for benefits to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-8 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition, including 
hypertension and diabetes mellitus, in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).

In a secondary service connection claim, there must be a 
service-connected disability, a medical diagnosis of a 
separate disability, and competent medical evidence of a 
nexus between the two.  Where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see Jones v. Brown, 7 Vet. App. 134 (1994) (citing Grottveit 
in holding that secondary service connection claim for 
glaucoma was not well grounded).

38 C.F.R. § 3.311(b) states that when it has been determined 
that: (1) a veteran has been exposed to ionizing radiation as 
a result of participation in the atmospheric testing of 
nuclear weapons; (2) the veteran subsequently develops a 
potentially radiogenic disease; and (3) the disease first 
becomes manifest within a prescribed time period after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration.

The veteran is claiming entitlement to service connection for 
a low back disability, hypertension and diabetes mellitus.  
Considering the evidence of record in this case, the Board 
finds that these claims for service connection are not well 
grounded.  In this case the veteran maintains that one of the 
claimed disabilities, a low back disability, was the result 
of an injury to his low back which occurred when he was 
unloading a ship, but that he did not report the injury.  He 
further maintains that it was his recollection that the 
dosimeter he wore read 2.50 after the HOOD shot and that his 
hypertension and diabetes mellitus are related to this 1957 
exposure to ionizing radiation.

In this case, the veteran does not contend nor is there any 
evidence to suggest that the veteran's hypertension and 
diabetes mellitus was present until many years after the 
veteran's separation from service. The first report of 
hypertension and diabetes mellitus was more than twenty-five 
years after service and thus too remote in time therefrom to 
attribute to service, either on a direct or presumptive 
basis.  Moreover, neither hypertension nor diabetes mellitus 
is listed as a radiogenic disease.

While the veteran has maintained that these disabilities are 
related to service and he is certainly competent to describe 
his immediate symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

There is no competent medical evidence or opinion of any 
causal relationship between the claimed disorders and the 
causes to which they have been attributed by the veteran.  
Although the veteran argues that the etiology of his current 
low back disability was an injury in service, he has not 
submitted any competent evidence, such as a physician's 
opinion, confirming this.

While the veteran was exposed to ionizing radiation in 
service, there is no competent medical evidence demonstrating 
that the hypertension and diabetes mellitus shown in 1986 are 
related to this exposure.  The veteran's personal opinion as 
to the etiological relationship between the hypertension and 
diabetes mellitus and service is not competent medical 
evidence required of a well-grounded claim.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Under these circumstances, the Board finds that the veteran 
has not submitted well grounded claims for service connection 
for a low back disability, hypertension and diabetes 
mellitus.  38 U.S.C.A. § 5107(a).  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claims.  See Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

As the veteran has submitted no medical opinion or other 
competent evidence to support his claim that any of the 
claimed disorders is in any way related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, these benefits sought 
on appeal are denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, including as linked to a service-
connected disability, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).



ORDER

Entitlement to service connection for diabetes mellitus as 
secondary to exposure to ionizing radiation, hypertension as 
secondary to exposure to ionizing radiation and a low back 
disability is denied.



		
	FRANK J. FLOWERS
	Member, Board of Veterans' Appeals



 

